Citation Nr: 1434185	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  11-26 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the Appellant is a valid substitute for the veteran for the purpose of processing a claim of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC).


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 administrative decision by the Manila Department of Veterans Affairs (VA) Regional Office (RO).

The veteran died on September [redacted], 2010.  This claim arrived at the Board with the Appellant substituted as his surviving spouse.  However, for the reasons discussed below, the Board has concerns about the validity of this substitution.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the veteran passed away on September [redacted], 2010.  In a letter received at the RO in October 2010, the Appellant notified VA of his death and submitted records purporting to show that she is his surviving spouse.  The RO then continued the adjudication process.

However, the Board has concerns as to whether the Appellant is a valid substitute, as records provided by both the veteran and her indicate otherwise.  In a "Personal Record" submitted by the Veteran when he filed his claim, it was certified that he married OG on November [redacted], 1941.  He also listed this date in the VA Form 21-4138(CF) he submitted in March 2009.  After the veteran died, the certified marriage certificate submitted by the Appellant lists that the wedding date was on November [redacted], 1947.

Regardless of whether the wedding was celebrated in 1941 or 1947, all records associated with the claims file indicate that the Appellant was born on July [redacted], 1953, making it impossible for her to have been married to the veteran in 1941 or 1947.  That date of birth is listed in the marriage certificate, the identification cards submitted by the Appellant, and on the VA Form 21-4138(CF).  

The Board also notes that the Appellant listed her name as OGC, with the same surname as the veteran, in her October 2011 VA Form 9, after having whited-out a previous entry.  OCG is the name that appears in the records and identification that she has submitted.  The underlying question of entitlement to a FVEC payment will not be addressed until the matter of whether the appellant is a proper claim is determined.  

Accordingly, the case is REMANDED for the following action:

1. The RO should adjudicate the issue of whether substitution of the Appellant for the veteran is proper. The RO should refer to the records discussed above, and conduct any further development as to this issue that it deems necessary.

2.  If the substitution is deemed valid, the RO should readjudicate the FEVC claim. If any benefit sought is not granted, the Appellant should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review, if appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



